                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                 4:17CR3121
                                       )
            v.                         )
                                       )
SAMUEL TURNER,                         )                   ORDER
                                       )
                  Defendant.           )
                                       )


      Treating Filing no. 151 as a motion to return seized property,

      IT IS ORDERED that Plaintiff shall respond to Filing no. 151 on or before
January 2, 2020.

      DATED this 3rd day of December, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
